Exhibit 10.7
FIRST MODIFICATION AGREEMENT
(Long Form)
This FIRST MODIFICATION AGREEMENT (Long Form) (this "Agreement") is dated as of
June 19, 2015, by and among (i) KBSIII PARK PLACE VILLAGE, LLC, a Delaware
limited liability company ("Additional Borrower"), (ii) KBSIII DOMAIN GATEWAY,
LLC, KBSIII 1550 WEST MCEWEN DRIVE, LLC, KBSIII 155 NORTH 400 WEST, LLC, and
KBSIII TOWER AT LAKE CAROLYN, LLC, each a Delaware limited liability company
(collectively, the "Initial Borrowers"), (iii) U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as agent, lead arranger and book manager (in such
capacity, "Agent"), and (iv) each lender party hereto (individually, a "Lender"
and collectively with any lender that becomes a party to the Loan Agreement
(defined below) in the future, the "Lenders").
RECITALS
(A)    Initial Borrowers, Agent and Lenders entered into that certain Amended
and Restated Loan Agreement dated as of March 10, 2014 (the "Loan Agreement").
Pursuant to the Loan Agreement, Lenders made a loan to the Initial Borrowers in
the original maximum principal amount of Two Hundred Million and No/100 Dollars
($200,000,000.00) (the "Loan"), consisting of a Revolving Portion and a
Non-Revolving Portion (as such terms are defined in the Loan Agreement). Subject
to the satisfaction of the conditions set forth in Section 7.20 of the Loan
Agreement, the Loan is subject to increase up to an aggregate principal amount
of up to Three Hundred Fifty Million and No/100 Dollars ($350,000,000.00).
(B)    The Loan is evidenced by Promissory Notes in the aggregate principal
amount of $200,000,000.00, each made by Borrowers in favor of a Lender
(collectively, the "Notes").
(1)    As of the Effective Date (defined below), the obligations of Borrowers
under the Notes and the Loan Agreement are secured by the following first
priority deeds of trust and mortgages, each executed by a Borrower in favor of
Agent and covering one of the Properties (collectively, the "Deeds of Trust"):
(i)    Amended and Restated Deed of Trust (With Assignment of Leases and Rents,
Security Agreement and Fixture Filing) (Domain Gateway) recorded as Instrument
No. 2014036078 in the Official Records of Travis County, Texas on March 14,
2014;
(ii)    Amended and Restated Deed of Trust (With Assignment of Leases and Rents,
Security Agreement and Fixture Filing)(McEwen) recorded at Book 6147, Pages
110-156 in the Official Records of Williamson County, Tennessee on March 19,
2014;
(iii)    Amended and Restated Deed of Trust (With Assignment of Leases and
Rents, Security Agreement and Fixture Filing)(Salt Lake Hardware) recorded as
Instrument No. 11817759 in the Official Records of Salt Lake County, Utah on
March 13, 2014;

-1-

--------------------------------------------------------------------------------




(iv)    Amended and Restated Deed of Trust (With Assignment of Leases and Rents,
Security Agreement and Fixture Filing)(Lake Carolyn) recorded as Instrument No.
201400061409 in the Official Records of Dallas County, Texas on March 14, 2014;
and
(v)    Mortgage (With Assignment of Leases and Rents, Security Agreement and
Fixture Filing)(Park Place Village) dated as of even date herewith, to be
recorded in the Official Records of Johnson County, Kansas (the "Park Place
Village Mortgage").
(D)    Concurrently with entering into this Agreement, Additional Borrower,
Initial Borrowers, Agent and the Lenders are entering into that certain
Assumption and Joinder Agreement (the "Joinder"), pursuant to which, among other
things, Additional Borrower is becoming a "Borrower" under the Loan Agreement
and the other Loan Documents, and the property described in the Park Place
Village Mortgage is being added as one of the "Properties" securing the Loan.
(E)    In connection with the Loan, the Initial Borrowers, KBSIII 201 SPEAR
STREET, LLC (the "Released Borrower"), and by executing the Joinder, the
Additional Borrower, executed in favor of Agent and the Lenders that certain
Amended and Restated Unsecured Environmental Indemnity (the "Environmental
Indemnity") and the other "Loan Documents", as such term is defined in the Loan
Agreement.
(F)    As of the date of this Agreement, the Committed Amount is
$200,000,000.00, the Principal Balance is $100,000,000.00, the Revolving Portion
is $100,000,000.00 (of which $0.00 of principal is outstanding), and the
Non-Revolving Portion is $100,000,000.00 (of which $100,000,000.00 of principal
is outstanding).
(G)      Borrower has requested, and Agent and the Lenders have agreed to modify
the Loan Agreement and the other Loan Documents to, among other things, (i)
extend the term of the Loan, (ii) modify the interest rate applicable to the
Loan, and (iii) modify the method of calculating the borrowing base for purposes
of determining the remaining availability under the Loan, subject to the terms
and conditions set forth in this Agreement.
(H)    As used herein, the term "Loan Documents" shall mean the Loan Agreement,
the Notes, the Deeds of Trust, the Environmental Indemnity and the other "Loan
Documents" as such term is defined in the Loan Agreement. This Agreement and the
Short Form Agreements (as defined below) also shall constitute Loan Documents.
Capitalized terms used herein without definition have the meanings ascribed to
them in the Loan Agreement. As used herein the terms "Borrower" or "Borrowers"
shall mean, individually or collectively as the context may require, each
Initial Borrower, Additional Borrower, and each additional New Borrower that
becomes a Borrower pursuant to the provisions of Section 7.21 of the Loan
Agreement. Unless otherwise specified, as used herein, the term "Borrower" shall
mean each Borrower individually and all Borrowers collectively, and jointly and
severally, using an interpretation most favorable to Agent and Lenders.

2

--------------------------------------------------------------------------------




AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth below and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Recitals; Representations; Reaffirmation of Loan. The foregoing recitals are
true and correct and are incorporated herein by this reference. As of the
Effective Date (as defined in Section 6 below), each Borrower hereby represents
and warrants to Agent and the Lenders that, no Event of Default has occurred and
is continuing and to Borrower's knowledge, no condition has occurred and is
continuing that, with notice or the passage of time or both, would constitute an
Event of Default. Each Borrower hereby reaffirms all of its obligations under
the Loan Documents and relating to any Swap Contracts, and acknowledges that it
has no claims, offsets or defenses with respect to the payment of sums due under
the Loan Agreement, the Notes or under any Swap Contracts. Without limiting the
foregoing, each Borrower reaffirms Agent's right, following the occurrence and
during the continuance of any Event of Default, to apply any and all payments
made by Borrower or otherwise received by Agent or the Lenders with respect to
the Loan and any Swap Contracts between a Borrower and any one or more Lenders,
including without limitation all proceeds received from the sale or liquidation
of any collateral, to the obligations owing by Borrower under the Loan Documents
and Swap Contracts in such order and manner deemed appropriate by Agent in
Agent's sole discretion (subject to any consent rights of the Lenders set forth
in Section 1.14 of the Loan Agreement), and each Borrower acknowledges that it
shall have no right to direct Agent as to such application or designate the
portion of the obligation to be satisfied.
2.    Amendment to Loan Documents. In addition to any other amendments provided
for herein, the Loan Documents are hereby modified, as follows (which
modifications shall be effective as of the Effective Date, as defined below):
(a)Definitions. The following definitions in the Loan Agreement are hereby added
or amended to read as follows:
"Anti-Corruption Laws: Means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.
Applicable Margin: Means one and nine-tenths percent (1.90%) per     annum.
Association: Collectively shall mean (i) the Commercial Owner’s Association of
Park Place, Inc., a Kansas not-for-profit corporation as the association under
the Commercial Declaration as defined in the Assignment of Declarant’s Rights
(defined in the First Modification) and (ii) the Master Association of Park
Place, Inc., a Kansas not-for-profit corporation as the association under the
Master Declaration as defined in the Assignment of Declarant’s Rights (defined
in the First Modification).

3

--------------------------------------------------------------------------------




First Modification: Shall mean that First Modification Agreement (Long Form)
dated as of June 19, 2015 by and between Borrowers, Agent and Lenders.
LIBOR Rate: An annual rate of interest equal to the Applicable Margin plus the
greater of (i) LIBOR and (ii) zero percent (0%). Agent's internal records of
applicable interest rates shall be determinative in the absence of manifest
error.
Monthly Reset LIBOR Rate: Shall mean an annual rate of interest equal to the
Applicable Margin plus the greater of (i) zero percent (0%) and (ii) the
one-month LIBOR rate quoted by Agent from Reuters Screen LIBOR01 Page or any
successor thereto, which shall be that one-month LIBOR rate in effect two
New York Banking Days prior to the beginning of each calendar month, adjusted
for any reserve requirement and any subsequent costs arising from a change in
government regulation, such rate to be reset at the beginning of each succeeding
month. Notwithstanding the immediately preceding sentence, if on any date for
determining the one-month LIBOR rate, Agent shall determine (which determination
shall be conclusive in the absence of manifest error) that (a) because of
circumstances affecting the Money Markets, adequate and fair means do not exist
for ascertaining the one-month LIBOR rate, or (b) it is unlawful to maintain any
advance of the Loan at a rate based on the one-month LIBOR rate, Agent shall
promptly give to Borrower telephonic notice (confirmed as soon as practicable in
writing) of the nature and effect of such circumstances and/or illegality. After
receipt of such notice and during the existence of such circumstances and/or
illegality, the interest rate shall be determined based upon an alternate index
selected by Agent, in its sole discretion, reasonably comparable to that of
one-month LIBOR, intended to generate a return substantially the same as that
generated by the one-month LIBOR rate, and all references in the Loan Documents
to the one-month LIBOR rate shall be deemed to be references to such alternate
rate while such rate is in effect."
(b)Maturity Date.
(i)The definition of "Maturity Date" set forth in the Loan Agreement is hereby
amended to read as follows:
"Maturity Date: June 1, 2019, as such date may be extended in accordance with
the provisions of Section 1.4."
(ii)Section 1.4(d) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
"(d)    Immediately prior to the commencement of the Extension, Borrower shall
pay to Agent for the benefit of the Lenders an extension

4

--------------------------------------------------------------------------------




fee in the amount of two-tenths of one percent (0.20%) of the then Committed
Amount at the time of the extension."
(c)Borrowing Base Availability. The following definitions in the Loan Agreement
are hereby amended to read as follows:
"Annualized Net Operating Income: Means annualized Net Operating Income before
payment of debt service from the Properties securing the Loan as of the date of
calculation, calculated by annualizing the Net Operating Income for the
immediately preceding prior two calendar quarters, provided that if the Debt
Service Coverage Ratio is being calculated within 45 days after the end of a
calendar quarter, the Net Operating Income shall be calculated by looking at the
Net Operating Income during the two calendar quarters preceding the immediately
prior calendar quarter; e.g., if the Debt Service Coverage Ratio is being
calculated on January 10, 2016, the six-month period would be the period
commencing on April 1, 2015 and ending on September 30, 2015, and if the Debt
Service Coverage Ratio is being calculated on February 20, 2016, the six-month
period would be the period commencing on July 1, 2015, and ending on December
31, 2015). Notwithstanding the foregoing, if any Property has been owned by a
Borrower for less than the entire applicable foregoing period (but for not less
than one full calendar quarter), then Net Operating Income for such Property
shall be calculated by annualizing the Net Operating Income for such Property
based on the full calendar quarter during which a Borrower owned such Property.
In addition, until a Property has secured the Loan for one full calendar
quarter, the Net Operating Income for that Property shall be calculated using
the Agent's underwritten projected year one Rental Income and Operating Expenses
for such Additional Property based on the Appraisal obtained for such Additional
Property in accordance with Section 7.21 (e.g., if an Additional Property is
added on June 15, 2015, this sentence would apply to such Additional Property
until September 30, 2015).
Borrowing Base Amount: Shall mean the lesser of (a) the product obtained by
multiplying the Maximum Borrowing Base Leverage Ratio by the Borrowing Base
Value (provided that such amount determined under this subparagraph (a) may not
exceed $50,000,000 with respect to any one Property at the time it is being
added as collateral to the Loan, unless otherwise approved by Agent), and
(b) the Loan balance resulting in a Debt Service Coverage Ratio equal to the
Minimum Borrowing Base DSCR, calculated by dividing (i) Annualized Net Operating
Income for the Properties then securing the Loan by (ii) the product obtained by
multiplying (A) the Minimum Borrowing Base DSCR by (B) the Borrowing Base Loan
Constant.
Borrowing Base Loan Constant: Shall mean the greater of (i) a loan constant of
0.0778 (which is based on an interest rate of six and three-

5

--------------------------------------------------------------------------------




quarters percent (6.75%) per annum and principal amortization based on a 30-year
amortization schedule), and (ii) a loan constant, expressed as a decimal, based
on an interest rate of two and one-quarter percent (2.25%) per annum in excess
of the Treasury Note Rate as of the date of calculation, and principal
amortization based on a 30-year amortization schedule, as reasonably determined
by Agent.
Net Operating Income: Shall mean the amount of (a) Gross Operating Income for
the applicable period of time in question, less (b) the amount of Operating
Expenses for such period of time, less (c) a replacement reserve equal to $0.25
per square foot for all of the Improvements consisting of office buildings and
retail buildings and $0.10 per square foot for all Improvements consisting of
industrial buildings.
Non-Revolving Portion: Shall mean, at any time, and from time to time, fifty
percent (50%) of the then Committed Amount (as such Committed Amount may
increase or decrease pursuant to the terms of this Agreement)."
(d)No Litigation or Defaults. Section 4.4 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:
“No Litigation or Defaults. Except with respect to Pending Case No. 13CV08876,
first amended petition filed August 25, 2014 in the District Court of Johnson
County, Kansas, styled 801 Fish Lea, LLC, Plaintiff(s) vs. Park Place Village 3,
LLC, and other parties, Defendant(s), and except as otherwise disclosed to and
acknowledged by Agent in writing, to the knowledge of Borrower, there are no
actions, suits or proceedings pending or threatened in writing against any
Borrower, any Guarantor or any Property, or involving the validity or
enforceability of the Loan Documents or the priority of the lien thereof, at law
or in equity; and no Borrower or Guarantor is in default under any order, writ,
injunction, decree or demand of any court or any administrative body having
jurisdiction over such Borrower or Guarantor.”
(e)Required Minimum Funded Amount. Section 5.28 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:
"5.28    Required Minimum Funded Amount. The outstanding Principal Balance shall
at all times be at least equal to fifty percent (50%) of the then Committed
Amount. However, should at any time the Principal Balance be less than fifty
percent (50%) of the then applicable Committed Amount, Borrowers may, at
Borrower's option, within thirty (30) days of written demand by Agent, either
(i) permanently cancel any unfunded portions of the Committed Amount or (ii)
make a draw under the Loan (to the extent Borrowers have satisfied the
requirements hereunder for such draw), in order to satisfy this requirement;
provided further, however, the Borrowers shall be required, within ten (10) days
of written demand by Agent, to pay down the outstanding Principal Balance to the
extent that it

6

--------------------------------------------------------------------------------




exceeds the reduced Committed Amount, so that the Principal Balance never
exceeds the then applicable Committed Amount."
(f)Non-Revolving Portion. Clause (c) of the second sentence of Section 7.20 of
the Loan Agreement is hereby deleted and replaced with the following:
"(c) unless Agent otherwise consents in writing, the allocation of the increased
Committed Amount between the Revolving Portion and the Non-Revolving Portion
shall be fifty percent (50%) to the Revolving Portion and fifty percent (50%) to
the Non-Revolving Portion."
(g)Providing Financial Information. The second sentence of Section 5.4 of the
Loan Agreement is hereby amended to add the word "reasonably" between the words
"accountant" and "satisfactory to Agent".
(h)Anti-Corruption Provisions.
(i)    The following terms are hereby added to the "Definitions" Section of the
Loan Agreement in the alphabetical order in which they appear:
"Blocked Person: Shall have the meaning set forth in Section 5.18.
OFAC: Means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
Sanctioned Country: Means, at any time, any country or territory which is itself
the subject or target of any comprehensive Sanctions.
Sanctioned Person: Means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person or group operating, organized or
resident in a Sanctioned Country, (c) any agency, political subdivision or
instrumentality of the government of a Sanctioned Country, or (d) any Person
owned 50% or more, directly or indirectly, by any of the above.
Sanctions: Means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the United States government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
USA Patriot Act: Shall have the meaning ascribed such term in Section 5.18
hereof."

7

--------------------------------------------------------------------------------




(ii)    Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws. The following is
hereby added as a new Section 4.17 to the Loan Agreement:
"4.17 Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.
(a)    Each Borrower, its Affiliates, and, to Borrower's knowledge, their
respective officers and employees, its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects. No
Borrower, any of its Affiliates or, to any Borrower's or such Affiliate's
knowledge, any of their respective directors, officers or employees, is a
Sanctioned Person. None of (i) the Loan, (ii) the use of the proceeds of the
Loan, or (iii) any other transactions contemplated hereby will violate
Anti-Corruption Laws or any applicable Sanctions.
(b)    Neither the making of the Loan hereunder nor the use of the proceeds
thereof will violate the USA Patriot Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. Borrower and its Affiliates are in compliance in all material respects
with the USA Patriot Act."
(iii)    Use of Proceeds. The following sentence is hereby added to the end of
Section 5.2 of the Loan Agreement:
"Borrowers will not request any Advance, and Borrowers shall not, and shall
ensure that each Borrower's Affiliates shall not, use any Loan proceeds (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (ii) in any manner that would result in
the violation of any applicable Sanctions."
(iv)    Compliance with Laws. The following sentence is hereby added to the end
of Section 5.10 of the Loan Agreement:
"Each Borrower will, and will cause each of its Affiliates to, comply in all
material respects with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, including, without
limitation, all Anti-Corruption Laws and applicable Sanctions."
(v)    USA Patriot Act Compliance Covenant. Section 5.18 of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:
"5.18    USA Patriot Act Compliance Covenant. No Borrower or Guarantor, and no
Affiliate or agent of any Borrower or Guarantor shall (i) conduct any business
or engage in any transaction or dealing with any Blocked Person, including the
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person; (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked

8

--------------------------------------------------------------------------------




pursuant to Executive Order No. 13224; or (iii) engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in Executive
Order No. 13224, the USA Patriot Act of 2001 (Title III of Public Law 107-56) as
amended from time to time, and any successor statute (the "USA Patriot Act") or
any other Anti-Terrorism Law.  Each Borrower shall, and shall use its
commercially reasonable efforts to cause each of its Affiliates to, provide such
information and take such actions as are reasonably requested by Agent or any
Lender in order to assist Agent and the Lenders in maintaining compliance with
the USA Patriot Act. Each Borrower shall deliver to Agent any certification or
other evidence requested from time to time by Agent in its sole discretion,
confirming such Borrower's compliance with this Section. For the purposes of
this Section, (1) "Blocked Person" shall mean (i) a Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224; (ii) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224; (iii) a Person with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; (iv) a Person that commits, threatens or conspires to commit
or supports "terrorism" as defined in Executive Order No. 13224; (v) a Person
that is named as a "specially designated national" on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list; or (vi) a Person who is
affiliated or associated with a person or entity listed above and
(2) "Anti-Terrorism Laws" shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the Law administered by
OFAC (as any of the foregoing laws may from time to time be amended, renewed,
extended, or replaced)."
(g)    The following is hereby added as a new Section 5.29 to the Loan
Agreement:
"5.29    Amendments to CC&Rs.
(a)    Borrowers shall not, and shall cause Declarant (as defined in the
Assignment of Declarant's Rights defined in the First Modification) and the
respective Association not to, without the consent of Majority Lenders: (i)
amend, modify or terminate the Commercial Declaration as defined in the
Assignment of Declarant's Rights (defined in the First Modification) or the
Master Declaration as defined in the Assignment of Declarant’s Rights, which
results in a material and adverse modification of Borrower's (or any future
owner’s) rights (including without limitation easement, access or parking
rights), or materially increases the Borrower's (or any future owner’s)
obligations, under the Commercial Declaration or Master Declaration, or (ii)
transfer (as such term is defined in the Park Place Village Mortgage defined in
the First Modification) any material easement, access or parking rights owned by
the Associations under the Commercial Declaration and/or the Master Declaration,
to the extent that such

9

--------------------------------------------------------------------------------




transfer results in a material and adverse modification of Borrower’s (or any
future owner’s) rights with respect thereto. In addition to the foregoing, as to
any of the actions referenced in subparagraphs (i) and (ii) that do not require
written consent of the Majority Lenders, upon Borrower’s written request, Agent
and Lenders shall execute a consent and acknowledgment thereto, in form and
substance reasonably acceptable to Agent and Lenders.
(b)    Borrowers make no representation or warranty as to the enforceability of
the Assignment of Declarant's Rights or its compliance with the provisions of
the Master Declaration or the Commercial Declaration. Agent acknowledges and
agrees that the unenforceability of any specific provision of the Assignment of
Declarant's Rights shall not in and of itself constitute an Event of Default
under the Loan Documents, so long as Agent shall have the ability to exercise
its rights under the Assignment of Declarant's Rights upon compliance with the
terms and conditions set forth in the Master Declaration and the Commercial
Declaration, respectively."
(h)    Exclusionary Terms.
(i)    The following is hereby added as a new Section 7.27 to the Loan
Agreement:


"7.27    Ineligible Guarantor Exclusionary Terms. The U.S. Bank Ineligible
Guarantor Exclusionary Terms and Conditions dated as of May 15, 2013 and
attached hereto as Exhibit M are hereby incorporated into this Agreement in
their entireties. Each Borrower (and by executing a Joinder Agreement, each New
Borrower) acknowledges receipt thereof. Each Borrower represents as of the date
of the execution of this Agreement, and is deemed to represent on each day that
any Borrower (or its Affiliate) enters into a Swap Transaction, that it is an
"eligible contract participant" as defined in the Commodity Exchange Act (7
U.S.C. §1, et seq., as amended from time to time, and any successor statute). In
the event that any Lender or any Affiliate of a Lender becomes an assignee or
participant of or in Swap Dealer’s interest in a Swap Obligation, such assignee
or participant shall be deemed a “Swap Dealer” subject to the Exclusionary
Terms. For purposes of the U.S. Bank Ineligible Guarantor Exclusionary Terms and
Conditions dated as of May 15, 2013, each Borrower shall be considered a
“Guarantor” to the extent such Borrower is deemed to guaranty the Swap Contract
obligations of any other Borrower."
(ii)    Exhibit M attached hereto is hereby added as a new Exhibit M to the Loan
Agreement.
(i)    Repayment Guaranty. The second paragraph of Section 2 of the Guaranty is
hereby deleted in its entirety and is replaced with the following:
“Notwithstanding anything else to the contrary contained in this Guaranty, the
maximum amount for which the Guarantor shall be liable under this Guaranty

10

--------------------------------------------------------------------------------




shall not exceed (i) the Base Guaranteed Amount (defined below as the same shall
be determined from time to time), plus (ii) all Swap Contract Obligations
relating to the Loan, and any and all other present and future Swap Transactions
and Swap Contracts, plus (iii) 100% of all amounts owing under the Environmental
Indemnity by any Borrower if (and only if) an Environmental Insurance Policy (as
defined in the Loan Agreement and substantially and materially in the form
approved by Agent (A) pursuant to Section 2.1(r) of the Loan Agreement as to the
Initial Properties and (B) at the time a Property is added as collateral for the
Loan as to all other Properties) is not then in place or, if not then in place,
does not otherwise cover Borrower for claims relating to environmental matters
when and if demand is made by Agent under the Environmental Indemnity (i.e.,
Guarantor shall have no liability under this Guaranty for amounts owing under
the Environmental Indemnity so long as the Environmental Insurance Policy
covering the Properties is in place or otherwise covers the liability of
Borrower for environmental matters at the time demand is made by Agent to
Borrower under the Environmental Indemnity, whether or not the claim relating to
any such environmental matter is a covered claim under such Environmental
Insurance Policy), plus (iv) 100% of any deficiency, loss or damage suffered by
Agent and Lenders because of: (1) the intentional misapplication or
misappropriation by Borrower of any funds derived from any Property, including
the misapplication or misappropriation by Borrower of rent, security deposits,
insurance proceeds, condemnation awards, or other income arising with respect to
any Property; (2) Borrower's intentional commission of physical waste with
respect to any Property; (3) the fraud or intentional misrepresentation by
Borrower or Guarantor made in or in connection with the Loan Documents or the
Loan; (4) any act of Borrower, its Affiliates or Guarantor (or any of Borrower,
its Affiliates or Guarantor causing the Association) to (i) (a) amend, modify or
terminate the Commercial Declaration as defined in the Assignment of Declarant's
Rights (defined in the First Modification) or the Master Declaration as defined
in the Assignment of Declarant’s Rights, or (b) direct the Association to take
any act in direct contravention of the terms and conditions of the Commercial
Declaration or the Master Declaration, in each case, which results in a material
and adverse modification of Borrower's (or any future owner’s) rights (including
without limitation parking and access rights), or materially increases the
Borrower's (or any future owner’s) obligations, under the Commercial Declaration
or Master Declaration, or (ii) transfer (as such term is defined in the Park
Place Village Mortgage defined in the First Modification) of any easement,
access or parking rights owned by the Associations under the Commercial
Declaration and/or the Master Declaration, to the extent that such transfer
results in a material and adverse modification of Borrower’s rights with respect
thereto; or (5) Borrower's voluntary or collusive filing, or the filing against
Borrower by any party, of any proceeding for relief under any federal or state
bankruptcy, insolvency or receivership laws or any assignment for the benefit of
creditors made by Borrower not dismissed within 90 days.”
(j)    Release; Termination of Swap Contracts. The second to last sentence of
Section 5.15 of each of the Deeds of Trust (excluding the Park Place Village
Mortgage) are

11

--------------------------------------------------------------------------------




hereby modified to replace the words "all Swap Contracts shall have been
terminated" with the words "all Swap Contracts secured by this Deed of Trust
shall have been terminated (or modified to reflect that such Swap Contracts are
no longer secured by this Deed of Trust, which modification shall be subject to
Beneficiary's approval, in its sole discretion)".
(k)    Grandfathered Obligations. For purposes of determining withholding Taxes
imposed under the Foreign Account Tax Compliance Act (“FATCA”) under the Loan
Agreement, from and after the effective date of this Agreement, each Borrower
and the Agent shall treat (and the Lenders hereby authorize the Agent to treat)
the Loan as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).
3.    Security Documents. The Deeds of Trust and all other Loan Documents which
secure Borrowers' indebtedness and obligations under the Loan shall secure, in
addition to all other indebtedness and obligations secured thereby, the payment
and performance of all other present and future indebtedness and obligations of
Borrowers under (A) this Agreement, (B) the Note and all other Loan Documents,
as amended by this Agreement, (C) all present and future Swap Contracts, and
(D) any and all amendments, modifications, renewals and/or extensions of this
Agreement or the Note, regardless of whether any such amendment, modification,
renewal or extension is evidenced by a new or additional instrument, document or
agreement. All references in the Deeds of Trust and all other references in the
Loan Documents to the "Loan" shall mean the Loan, as amended by this Agreement
and the Short Form Agreements.
4.    Definitions. Except as provided in this Agreement, all references in the
Loan Agreement, in each of the Deeds of Trust and in the other Loan Documents:
(i) to the Loan Agreement shall mean the Loan Agreement as amended by this
Agreement, (ii) to a Deed of Trust shall mean such Deed of Trust as amended
hereby and by the applicable Short Form Agreement, (iii) the Loan Documents
shall mean the Loan Documents as such term is defined in this Agreement,
and (iv) to any particular Loan Document shall mean such Loan Document as
modified by this Agreement.
5.    No Other Modifications. Except as expressly set forth above, the Loan
Documents shall be and remain unmodified and in full force and effect.
6.    Conditions Precedent. This Agreement shall not be effective, and neither
Agent nor Lenders shall have any obligations hereunder, unless all of the
following conditions are satisfied in a manner acceptable to Agent in Agent's
sole judgment. The following conditions shall be deemed satisfied on the date
(the "Effective Date") that Agent causes the Short Form Agreements and any other
documents which Lender may require or request in accordance with this Agreement
or the other Loan Documents to be recorded in the Official Records defined below
(provided that, if for any reason any of the following conditions are not
satisfied, or waived in writing by Agent, on or before the Effective Date, they
shall continue as covenants of each party hereto to Agent and the Lenders to the
extent reserved in writing by Agent prior to the Effective Date):
(a)Modification Documents. Agent shall have received and approved the executed
originals of (collectively, the "Modification Documents"): (i) this Agreement
(including any attached consents), (ii) the First Modification Agreement (Short
Form) relating to

12

--------------------------------------------------------------------------------




each Deed of Trust ("Short Form Agreements") other than the Park Place Village
Mortgage, (iii) the Joinder, (iv) the Assignment of Declarant’s Rights (CC&Rs)
(the “Assignment of Declarant’s Rights”), and (v) the Park Place Village
Mortgage.
(b)Recordation. The Short Form Agreements, the Assignment of Declarant’s Rights,
and the Park Place Village Mortgage shall have been recorded in the Official
Records of the county and state where each respective Property is located (the
"Official Records"), all in accordance with Agent's instructions to First
American Title Insurance Company (the "Title Company").
(c)Status of Title. Borrower shall cause the Title Company to issue at
Borrower's expense an ALTA 11-06 or CLTA 110.5 Modification Endorsement (or
local equivalent) to each Title Policy insuring the continuing validity and
first‑position lien priority of each of the Deeds of Trust, in light of this
Agreement.
(d)Formation Documents. Borrower shall have delivered to Agent all documents
evidencing the formation, organization, good standing and valid existence of
Borrower.
(e)Opinion of Counsel. Borrower shall have delivered to Agent one or more
opinion(s) of counsel reasonably acceptable to Agent covering the due
authorization of Additional Borrower to enter into the Joinder and the Park
Place Village Mortgage, and the enforceability of the Park Place Village
Mortgage.
(f)Payment of Agent's Expenses. Borrowers shall have paid all costs and expenses
incurred by Agent in connection with this Agreement, including attorneys' fees
and costs, title insurance premiums, recording charges and the costs of any lien
searches undertaken by Agent in connection with this Agreement.
(g)Default. No Event of Default has occurred and is continuing, and no event has
occurred and is continuing which, with notice or the passage of time or both,
would be an Event of Default.
7.    Miscellaneous.
(a)    Further Assurances. Borrowers shall, upon the request of Agent or the
Lenders, execute, acknowledge and deliver, or cause to be executed, acknowledged
or delivered, such further documents, instruments or agreements, and perform
such other acts, as may be necessary, desirable or proper for carrying out the
intention or facilitating the performance of the terms of this Agreement, or for
assuring the validity of, perfecting or preserving the lien of the Deeds of
Trust or any other Loan Documents.
(b)    No Third Parties Benefitted. This Agreement is entered into for the sole
benefit of the parties hereto and no third party beneficiary rights shall be
created hereby.
(c)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the heirs, successors and assigns of the parties hereto.

13

--------------------------------------------------------------------------------




(d)    Construction of this Agreement. The headings used in this Agreement are
for convenience only and shall be disregarded in interpreting the substantive
provisions of this Agreement. Time is of the essence of each term of the Loan
Documents, including this Agreement. As used herein, the term "including" means
"including, but not limited to," and the term "include(s)" means "include(s),
without limitation." This Agreement has been drafted by all the parties hereto
collectively. Therefore, each party to this Agreement agrees that any statute or
rule of construction providing that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.
(e)    Survival of Representations, Warranties and Covenants. Each and all
provisions of this Agreement shall survive and remain in full force and effect
until all obligations of Borrowers under the Loan Documents are paid and
performed in full. All releases herein shall survive repayment and performance
of such obligations and/or any foreclosure under or reconveyance of the Deeds of
Trust.
(f)    Governing Law; Waiver of Jury Trial. This Agreement, the rights of the
parties hereunder and the interpretation hereof shall be governed by, and
construed in accordance with, the laws of the State of California in all
respects. To the maximum extent permitted by applicable law, Borrowers hereby
waive any right to a trial by jury in any action relating to the Loan and/or the
Loan Documents.
(g)    Severability. In the event of any invalidity or unenforceability of any
provision of this Agreement, the remainder of this Agreement shall remain in
full force and effect.
(h)    Same Indebtedness; Priority of Liens Not Affected. This Agreement and the
execution of other documents contemplated hereby do not constitute the
extinguishment of any debt evidenced by the Loan Documents, nor will they in any
way affect or impair the liens and security interests created by the Loan
Documents, which Borrowers acknowledge to be valid and existing liens on and
security interests in the Properties. Borrowers agree that the liens and
security interests created by the Deeds of Trust continue to be in full force
and effect, unaffected and unimpaired by this Agreement or by the transactions
contemplated herein and that said liens and security interests shall so continue
in their perfection and priority until the debt secured by the Loan Documents is
fully discharged.
8.    TDD Development Agreement and Transient Guest Tax Development Agreement. 
Agent acknowledges that it has received the following agreements:
(a)    that certain Development Agreement dated October 17, 2005, as amended by
First Amendment to Development Agreement dated October 15, 2007, as amended by
Second  Amendment to Development Agreement dated August 15, 2011, and as amended
by Third Amendment to Development Agreement dated October 20, 2014, which
documents are recorded against the  Property and have been supplemented and
modified by various resolutions and ordinances recorded against the Property (as
amended, collectively, the “TDD Development Agreement”); and

14

--------------------------------------------------------------------------------




(b)    that certain Development Agreement for Use of Transient Guest Tax dated
October 15, 2007, as amended by First Amendment to Development Agreement for Use
of Transient Guest Tax dated August 15, 2011, and as amended by Second Amendment
to Development Agreement for Use of Transient Guest Tax dated October 20, 2014,
which documents are recorded against the Property and have been supplemented and
modified by various resolutions and ordinances recorded against the Property (as
amended, collectively, the “Transient Guest Tax Development Agreement”, and,
together with the TDD Development Agreement, as they may be hereafter amended
from time-to-time, the “Development Agreements”).
(c)    Agent acknowledges that Borrower has advised Agent that:
(1)
although Borrower is acquiring the Property subject to the terms and conditions
of the Development Agreements, in connection with Borrower’s acquisition of the
Property Borrower will not currently be receiving  an assignment of, nor will
Borrower be assuming, any of the rights and/or obligations under, the
Development Agreements, including without limitation, the right to receive
payment of any amounts that may now, or may hereafter, be payable under the
Development Agreements, and

(2)
following the acquisition of the Property by Borrower, Borrower and the party
(the “Seller”)  from whom Borrower purchased the Property will be working
together to amend and modify, and/or entirely replace (the “TDD Modifications”),
the terms of the Development Agreements to allow Borrower to be entitled to
certain payments under the TDD Development Agreement and to allow the Seller to
be entitled to certain payments under the Transient Guest Tax Development
Agreement.

Agent agrees that Borrower shall have the right from time to time to enter into
the TDD Modifications, subject to Agent’s prior written approval (not to be
unreasonably withheld, conditioned or delayed, provided it can be conditioned
upon receipt of a collateral assignment (in form and substance reasonably
acceptable to Borrower and which shall expressly provide (A) that Borrower is
not assigning to Agent the approximate $300,000 of the “pay-as-you-go” payments
remaining to be paid under the terms of the TDD Development Agreement, which
“pay-as-you-go” payments are to be remitted to the Seller, (B) such rights are
being assigned only to the extent the same are assignable and without any
representations or warranties that such rights are assignable, and (C) the
failure of any such assignment to be enforceable shall not constitute a default
under the Loan Documents) of any rights that Borrower may have under the TDD
Development Agreement and the TDD Modification relating to the TDD Development
Agreement), provided, that such collateral assignment shall only be made to the
extent not a breach of Borrower’s contractual obligations under the TDD
Development Agreement), and that, upon ten (10) days prior written request from
Borrower to Agent, subject to receipt of the assignment required by Agent and
reasonably approved by Borrower, Agent shall execute and join in (to the extent
necessary or advisable to effectuate any such amendment, modification or
termination) on any amendment and/or modification to the Development Agreements,
any

15

--------------------------------------------------------------------------------




termination of the Development Agreements and/or any execution of new
replacement Development Agreements, and other documentation relating to the TDD
Modifications from time to time, in order to, among other things, memorialize
Seller’s rights under the Development Agreements and to memorialize Borrower’s
rights under the Development Agreements, provided that no such TDD Modifications
shall impair Agent’s rights under the Loan documents or the collateral secured
by the Loan documents in any material and adverse respect. To the extent
Borrower (i) has or obtains at any time any rights under the Transient Guest Tax
Development Agreement that are intended to be retained by Borrower (and not to
be transferred to Seller), and (ii) Borrower reasonably determines there is
material value to such rights, Borrower shall give written notice of same to
Agent, and at Agent’s request, shall provide a collateral assignment of such
Transient Guest Tax Development Agreement on the same terms and conditions as
set forth above for the TDD Development Agreement.
9.    Counterparts. This Agreement may be executed by the parties hereto in one
or more separate counterparts, and counterpart original signature pages may be
assembled into one original document.
10.    Integration. The Loan Documents, including this Agreement; (a) integrate
all the terms and conditions mentioned in or incidental to the Loan Documents;
(b) supersede all oral negotiations and prior and other writings with respect to
their subject matter; and (c) are intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
in those documents and as the complete and exclusive statement of the terms
agreed to by the parties. If there is any conflict between the terms, conditions
and provisions of this Agreement and those of any other agreement or instrument,
including any of the other Loan Documents, the terms, conditions and provisions
of this Agreement shall prevail. By executing this Agreement and initialing
below each Borrower expressly represents and warrants that it did not rely on
any representation, assurance or agreement, oral or written, not expressly set
forth in this Agreement or any of the other Loan Documents in reaching its
decision to enter into this Agreement or any of the other Loan Documents and
that no promises or other representations have been made to Borrowers which
conflict with the written terms of the Loan Documents. Each Borrower represents
to Lender that (i) it has read and understands the terms and conditions
contained in this Agreement and the other Loan Documents executed in connection
with this Agreement, (ii) its legal counsel has carefully reviewed all of the
Loan Documents and it has received legal advice from counsel of its choice
regarding the meaning and legal significance of this Agreement and all other
Loan Documents, (iii) it is satisfied with its legal counsel and the advice
received from it, and (iv) it has relied only on its review of the Loan
Documents and its own legal counsel's advice and representations (and it has not
relied on any advice or representations from Agent, any Lender or Agent's or any
Lender's officers, employees, agents or attorneys). The Loan Documents may not
be modified, amended or terminated except by a written agreement signed by each
of the parties hereto.
 
/s/ CS
 
/s/ CS
 
/s/ CS
 
 
 
 
 
 
 
 
 
/s/ CS
 
/s/ CS
 
/s/ CS
 
 
 
 
 
 
 
 

     Borrowers Initials

16

--------------------------------------------------------------------------------




11.    Limitation on Liability. Section 7.25 of the Loan Agreement (the limited
recourse provisions) is by this reference hereby incorporated herein in its
entirety.
[Remainder of Page Left Intentionally Blank]

17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
BORROWERS:
KBSIII DOMAIN GATEWAY, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION I, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation, its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



KBSIII 1550 WEST MCEWEN DRIVE, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION IV, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation, its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer


S-1

--------------------------------------------------------------------------------




KBSIII 155 NORTH 400 WEST, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION V, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



KBSIII TOWER AT LAKE CAROLYN, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION VI, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III,
INC., a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer


S-2

--------------------------------------------------------------------------------




KBSIII PARK PLACE VILLAGE, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION XXII, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III,
INC.,
a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer


S-3

--------------------------------------------------------------------------------




AGENT:


U.S. BANK NATIONAL ASSOCIATION,
a national banking association,
as Administrative Agent
By:
/s/ Christopher R. Coburn
Name:
Christoper R. Coburn
Title:
Assistant Vice President





LENDERS:


U.S. BANK NATIONAL ASSOCIATION,
a national banking association
By:
/s/ Christopher R. Coburn
Name:
Christoper R. Coburn
Title:
Assistant Vice President



MUFG UNION BANK, N.A.,
a national banking association
By:
/s/ Nancy Dal Bello
Name:
Nancy Dal Bello
Title:
Director



FIFTH THIRD BANK
By:
/s/ Matthew Rodgers
Name:
Matthew Rodgers
Title:
VP



REGIONS BANK


By:
/s/ Michael R. Mellott
Name:
Michael R. Mellot
Title:
Director




S-4

--------------------------------------------------------------------------------




CONSENT AND REAFFIRMATION OF GUARANTOR


This Consent and Reaffirmation (this "Consent") is attached to that certain
First Modification Agreement (Long Form) (the "Modification Agreement") dated as
of June 19, 2015 by and among (i) KBSIII PARK PLACE VILLAGE, LLC, a Delaware
limited liability company ("Additional Borrower"), (ii) KBSIII DOMAIN GATEWAY,
LLC, KBSIII 1550 WEST MCEWEN DRIVE, LLC, KBSIII 155 NORTH 400 WEST, LLC, and
KBSIII TOWER AT LAKE CAROLYN, LLC, each a Delaware limited liability company
(collectively, the "Initial Borrowers"), (iii) U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as agent, lead arranger and book manager (in such
capacity, "Agent"), and (iv) each lender party hereto (individually, a "Lender"
and collectively with any lender that becomes a party to the Loan Agreement
(defined below) in the future, the "Lenders"). All capitalized terms used but
not defined in this Consent shall have the meanings given to such terms in the
Modification Agreement. KBS REIT PROPERTIES III, LLC, a Delaware limited
liability company ("Guarantor"), hereby (i) acknowledges that it has read,
reviewed with counsel and agrees to the terms, conditions, provisions and
modifications of the Modification Agreement and the transactions contemplated
thereby, including without limitation the modifications to that certain Amended
and Restated Guaranty dated as of March 10, 2014 (the "Guaranty") made by
Guarantor in favor of Agent set forth in Section 2(i) of the Modification
Agreement, (ii) agrees that Guarantor's obligations under the Guaranty shall
remain unaffected by the Modification Agreement, except as specifically amended
pursuant to Section 2(i) thereof, and that all references in the Guaranty to (a)
the Loan Documents shall include (without limitation) the Modification
Agreement, and (b) any particular Loan Document shall mean such Loan Document as
modified to date, including by the Modification Agreement, and (iii) reaffirms
the full force and effectiveness of the Guaranty, as amended by the Modification
Agreement.
KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation
its general partner


By:
SEE ATTACHED SIGNATURE PAGE
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer


Consent of Guarantor

--------------------------------------------------------------------------------


















KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation
its general partner


By:
/s/ Charles J. Schreiber, Jr.
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer


Consent of Guarantor

--------------------------------------------------------------------------------




EXHIBIT M



U.S. Bank Ineligible Guarantor Exclusionary Terms and Conditions

(See Attached)



EXHIBIT M